People v Vince M.F. (2020 NY Slip Op 02420)





People v Vince M.F.


2020 NY Slip Op 02420


Decided on April 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, WINSLOW, AND BANNISTER, JJ.


378 KA 19-00588

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vVINCE M.F., DEFENDANT-APPELLANT.


ADAM H. VANBUSKIRK, AUBURN, FOR DEFENDANT-APPELLANT. 
JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF COUNSEL), FOR RESPONDENT. 

	Appeal from an adjudication of the Cayuga County Court (Thomas G. Leone, J.), rendered February 28, 2019. The adjudication revoked defendant's sentence of probation and imposed a sentence of imprisonment. 
It is hereby ORDERED that the adjudication so appealed from is unanimously affirmed.
Memorandum: Defendant was adjudicated a youthful offender based upon his plea of guilty to sexual abuse in the first degree (Penal Law § 130.65 [3]). Defendant admitted to a first violation of probation when he was arrested for criminal possession of stolen property, and was restored to probation. Defendant then admitted to a second violation of probation for alcohol and marihuana use, and he now appeals from an adjudication that revoked his probation and sentenced him to an indeterminate term of 1&frac13; to 4 years' imprisonment. Contrary to defendant's contention, the sentence is not unduly harsh or severe.
Entered: April 24, 2020
Mark W. Bennett
Clerk of the Court